BLACKMAR, Judge,
dissenting.
The Court unnecessarily and unwisely uses the extraordinary writ of prohibition to disable the respondent circuit judge from availing himself of the assistance of public defenders in habeas corpus matters. The conclusion is not compelled by the governing statutes, (§ 600.042, RSMo, amended 1982).
This Court has made it clear, in a series of decisions, that lawyers may be conscripted without compensation to serve the cause of the criminal justice system. State ex rel. Wolff v. Ruddy, 617 S.W.2d 64 (Mo. banc 1981); Fields v. State, 572 S.W.2d 477 (Mo. banc 1978); State v. Green, 470 S.W.2d 571 (Mo. banc 1971). The authority extends not only to felony and misdemean- or prosecutions, but also to collateral attacks under Rule 27.26. Fields v. State, supra; State ex rel. Public Defender System v. Bonacker, 706 S.W.2d 449 (Mo. banc 1986).
In the case last cited this Court held that public defenders are subject to appointment in 27.26 cases. In so holding, we eschewed a narrow and grudging reading of the governing statutes, and rejected the efforts of the public defender system to narrow the class of cases in which public defenders are subject to appointment.1 We should do likewise in this case.
The great writ of habeas corpus is an essential part of our criminal justice system. It is a writ of right, firmly established by our Constitution and statutes.2 It is a primary means for determining the lawfulness of detention. Rule 27.26 indeed, is essentially a variant of habeas corpus, and does not completely cover the field of post-conviction relief. The habeas corpus petitioner is surely a person facing a “loss or deprivation of liberty,” to the same extent that a 27.26 petitioner is. See State ex rel. Public Defender System v. Bonacker, supra, p. 250. A court in which habeas corpus is sought should be entitled to such assistance of counsel as it deems necessary in habeas corpus matters, and public defenders should not be immune.
I write with full realization that habeas corpus has a variety of uses.3 I have no intention of establishing the public defender as general counsel for the inmates of the penal system, available to all who are dissatisfied with the condition of their confinement, but I would not cut off all further inquiry by a disabling writ. We have supervisory control over all courts of the state. If excessive demands are being made on the public defenders’ offices I would attack the problem administratively, perhaps in conjunction with the Public Defender Commission.
*114Neither Mid-Missouri Legal Services Corp. v. Kinder, 656 S.W.2d 309 (Mo.App.1983), nor State ex rel. Scott v. Roper, 688 S.W.2d 757 (Mo. banc 1985) stands in the way of my conclusion. The former concludes that the detail of legal services attorneys to criminal cases interfered with the purposes for which their program was established and supported with public funds. Public Defenders, by contrast, exist to protect against involuntary deprivation of liberty. The latter case deals only with the inherent power of courts to appoint counsel for indigent persons in purely civil matters.
We are never compelled to issue a writ of prohibition. I would quash the provisional rule issued in this case.

. The legislature knows how to prohibit certain representations by public defenders, when such is its purpose. See § 600.066, amended 1980, repealed 1982; State ex rel. Public Defender Commission v. Bonacker, 706 S.W.2d 449 (Mo. banc 1986).


. Mo. Const, art. Ill, § 12 (“That the privilege of the writ of habeas corpus shall never be suspended”); Chapter 532, RSMo 1978 (“Every person committed, detained, confined or restrained of his liberty, within this state, for any criminal or supposed criminal matter, or under any pretense whatsoever ... may prosecute a writ of habeas corpus as herein provided, to inquire into the cause of such confinement or restraint.”); Rule 91.01 ("Any person restrained of his liberty within this state may petition for a writ of habeas corpus to inquire into the cause of such restraint.’’)


.There are three petitions involved in this case, each with a different underlying habeas corpus motion. One movant wants to be moved from administrative segregation to the general population. The second movant seeks to gain credit for 36 days of jail time in connection with a parole revocation. The last claims that the movant was injured in prison and has not received proper medical care.